IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1978
                              Filed June 6, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

EMMANUEL BERRYMAN,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Joel W. Barrows,

Judge.



      A defendant appeals his sentences. AFFIRMED.



      Les M. Blair III (until withdrawal) and Stuart G. Hoover of Blair &

Fitzsimmons, P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant Attorney

General, for appellee.



      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


VOGEL, Presiding Judge.

       Emmanuel Berryman appeals the sentences imposed following his pleas of

guilty to possession of a controlled substance and failure to affix a drug-tax stamp,

in violation of Iowa Code sections 124.401(5) and 453B.12 (2016). The plea

agreement called for the State to dismiss a third, pending charge and to agree not

to resist supervised probation if deemed appropriate. The plea agreement was

conditioned on the court’s acceptance.

       After accepting the guilty pleas, the court ordered the preparation of a

presentence investigation (PSI) report, which recommended incarceration. At

sentencing, the district court followed the recommendation of the PSI report and

imposed a six-month term of incarceration on the possession conviction and a five-

year term of incarceration on the drug-tax-stamp conviction, with the sentences to

run concurrently to each other, along with fines, surcharges, and court costs.

Berryman’s driver’s license was also suspended for 180 days. In determining the

sentence, the district court stated:

              The reasons for the sentence, frankly, are your significant
       criminal history, the recommendation of the PSI author and the
       reasons stated in there for the recommendation, previous problems
       on supervision, as well as numerous failures to appear that the Court
       notes there.

       Berryman appeals claiming the district court abused its discretion in not

suspending the sentences and placing him on probation with conditions that he

obtain a substance-abuse evaluation, comply with treatment recommendations,

and maintain employment. When a sentence falls within statutory limits, the

sentence is reviewed for abuse of discretion. State v. Seats, 865 N.W.2d 545, 552

(Iowa 2015).    A sentencing court abuses its discretion when the sentencing
                                         3

decision is based on grounds that are clearly untenable or unreasonable. State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

      In applying the abuse of discretion standard to sentencing decisions,
      it is important to consider the societal goals of sentencing criminal
      offenders, which focus on rehabilitation of the offender and the
      protection of the community from further offenses. Iowa Code
      § 901.5 (2001). It is equally important to consider the host of factors
      that weigh in on the often arduous task of sentencing a criminal
      offender, including the nature of the offense, the attending
      circumstances, the age, character and propensity of the offender,
      and the chances of reform.

Id. at 724–25.

      The record reflects the district court properly considered the relevant factors

in constructing Berryman’s sentences. The district court paid appropriate attention

to Berryman’s “significant criminal history” and his “previous problems on

supervision.” Despite Berryman’s claims that his criminal history was “really not

that bad” and his only problems on supervision occurred when he was young, we

see nothing in the record that indicates the sentences were based on clearly

untenable or unreasonable grounds. Accordingly, we conclude the district court

did not abuse its discretion in sentencing Berryman.

      Therefore, we affirm Berryman’s sentences.

      AFFIRMED.